*240OPINION.
Murdock:
The issue in this case is not materially different from (hat presented in the case of Charles W. Dahlinger, 20 B. T. A. 176, and in accordance with our decision in that case, we hold that the sale of the petitioner’s stock in the Central Pocahontas Coal Co. was not pppsupimated after Deceinber 31, 1921, and the profits fherefropi *241were not taxable under the capital gain provisions of the Revenue Acts of 1921 and 1924.

Judgment will he entered for the respondent.

Sea well dissents.